DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.
Election
Applicant’s election of species “A” without traverse in the Reply filed 16 March 2021 is acknowledged.  The elected species encompasses claims 1 and 3-5.  Claim 2 is withdrawn from further consideration as being drawn to nonelected species.  The restriction requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
The wording “producing a single turn solenoid using said hohlraum providing a magnetic field” is unclear in its meaning.  It is also unclear whether “solenoid using said hohlraum” implies that the solenoid and the hohlraum are two separate components.  It is further unclear what component provides the magnetic field. 

The phrase “said hohlraum providing a magnetic field” lacks antecedent basis.
Claims 4-5
It is unclear what component the ”insulating slot” insulates.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Da Conceicao (US 2006/0126771) in combination with Bohachevsky (US 4,277,305).
Da Conceicao (cited via IDS) discloses an indirect-drive apparatus which utilizes laser beams for inertial confinement fusion.  The apparatus comprises: a hohlraum (Figure 9; [0079]) containing a unit of fusion fuel (3); a solenoid coil (7), and a magnetic field (12).  The hohlraum is in position to the receive laser beams (2; [0078]). 
Bohachevsky (cited via IDS) shows that it is well known in the art to utilize a hohlraum (20) as a single turn solenoid (e.g., col. 4, line 30) to produce a magnetic field (e.g., col. 4, lines 36-39).  The hohlraum (20) has an insulating slot (e.g., Figure 2 between elements 20 and 22).  Bohachevsky’s arrangement provides advantages in 
Modification of Da Conceicao to have included a single turn solenoid using the hohlraum, as suggested by Bohachevsky for the advantages thereof, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.

Objection to the Specification
The disclosure is objected to because of informalities: 
The published specification at paragraph [0032] improperly refers to “hohlraum 30” and “solenoid 30”.  Applying the same reference numeral to different elements is improper.
The published specification at paragraph [0041] indicates that “current supply terminals 36” are in Figure 3A.  However, said Figure shows no reference numeral “36”.
Appropriate correction is required.

Objection to the Drawings
The published specification at paragraph [0041] indicates that Figure 1 shows the conventional art.  Thus, said Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  

Objection to the Title
The Title is objected to because it is too generic for the elected apparatus invention.  The following Title is suggested:  “Hohlraum Used As A Single Turn Solenoid To Generate Seed Magnetic Field For Inertial Confinement Fusion”.

Additional Comment
Below is an amended claim 1 (clean version) for Applicant’s consideration:
Claim 1. (for consideration)  An indirect-drive apparatus for inertial confinement fusion utilizing laser beams, comprising:
an outer shell,
an ablator layer inside the outer shell,
a layer of fuel inside the ablator layer,
wherein the fuel comprises deuterium-tritium,
an inner volume of deuterium-tritium gas inside the layer of fuel,

wherein the hohlraum is located in a position to the receive laser beams,
wherein the hohlraum has a hohlraum axis,
a power supply operably connected to the hohlraum,
wherein the power supply employs the hohlraum as a single-turn solenoid,
wherein the solenoid provides a magnetic field directed to the fuel,
an insulating slot in the solenoid to insulate a current supply, 
wherein the insulating slot is parallel to the hohlraum axis.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).
Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646